Case: 18-10630   Date Filed: 08/29/2019   Page: 1 of 13


                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-10630
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:91-cr-00272-JDW-EAJ-4


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

RONALD STANSEL,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (August 29, 2019)

Before TJOFLAT, BRANCH, and JULIE CARNES, Circuit Judges.

PER CURIAM:
               Case: 18-10630       Date Filed: 08/29/2019      Page: 2 of 13


       Ronald Stansel, proceeding pro se, appeals the district court’s denial of his

motion to reduce his sentence, pursuant to 18 U.S.C. § 3582(c)(2), 1 based on

Amendment 782 to the U.S. Sentencing Guidelines.2 On appeal, he argues that the

district court erroneously found that he was accountable for 551 kilograms of

cocaine and should have revisited the sentencing court’s 500-kilogram finding. For

the following reasons, we affirm Stansel’s sentence.

                                   I.   BACKGROUND

       In 1994, Stansel pleaded guilty, pursuant to a written plea agreement, to one

count of conspiracy to import five or more kilograms of cocaine, in violation of 21

U.S.C. § 963. In the agreement, Stansel stipulated that he conspired to import

approximately 500 kilograms of cocaine into the United States.3 According to the

presentence investigation report (“PSI”), Stansel was involved in an international

conspiracy to import 551 kilograms of cocaine. Stansel owned the vessel that was




1
  “The court may not modify a term of imprisonment once it has been imposed except . . . in the
case of a defendant who has been sentenced to a term of imprisonment based on a sentencing
range that has subsequently been lowered by the Sentencing Commission.”
2
  On April 10, 2014, the United States Sentencing Commission amended the Sentencing
Guidelines to lower the base offense levels (found in the Drug Quantity Table in U.S.S.G. §
2D1.1) by two levels across all drug types. See U.S.S.G. App. C, Amend. 782 (2014). See also
United States v. Maiello, 805 F.3d 992, 994 (11th Cir. 2015). This amendment—Amendment
782—became retroactive in 2015. Id. at 995.
3
  When he signed the plea agreement, Stansel also initialed the Facts section, which stated: “a
quantity of cocaine weighing approximately 500 kilograms was imported into the Middle District
of Florida.”
                                              2
                Case: 18-10630        Date Filed: 08/29/2019       Page: 3 of 13


used to transport the cocaine. He operated the vessel along with his brother,

Raymond Stansel.

       Using the 1993 Guidelines Manual in preparing the PSI, 4 a probation officer

calculated Stansel’s base offense level at 40, pursuant to U.S.S.G. § 2D1.1.5 The

probation officer then applied the following enhancements: (1) 2 levels, pursuant

to § 2D1.1(b)(1), because a dangerous weapon was possessed during the offense;

(2) 2 levels, pursuant to § 2D1.1(b)(2), because Stansel was the owner and captain

of the vessel; and (3) 2 levels, pursuant to § 3C1.1, because Stansel obstructed

justice. The calculation yielded a total offense level of 46. Based on his total

offense level of 46 and his criminal history category of III, the PSI calculated that

Stansel’s resulting “guideline imprisonment range [was] life.”

       At sentencing, Stansel objected to the calculation of the PSI’s drug quantity.

The government responded that it had witnesses that would attest to the quantity

being 551 kilograms. But the government was “satisfied with the [c]ourt finding

that 500 kilograms is the weight involved,” as there were no witnesses that would

testify that the amount “was anything less than 500 kilograms.” The court then

determined that 500, not 551, kilograms were involved in the offense. Stansel did


4
  Although the Sentencing Guidelines were previously mandatory, the Supreme Court’s decision
in United States v. Booker, 543 U.S. 220 (2005), now “makes the Guidelines effectively
advisory. It requires a sentencing court to consider Guidelines ranges, but it permits the court to
tailor the sentence in light of other statutory concerns as well.” Id. at 245 (citations omitted).
5
  Under the 1993 Sentencing Guidelines, “[a]t least 500 KG but less than 1500 KG of Cocaine”
equated to a base offense level of 40. See U.S.S.G. § 2D1.1 (1993).
                                                 3
                Case: 18-10630       Date Filed: 08/29/2019       Page: 4 of 13


not further object to the court’s finding of 500 kilograms. Based on Stansel having

imported a quantity of 500 kilograms of cocaine, the court calculated his base

offense level at 40. The court then applied a two-level increase for obstruction of

justice, bringing his total offense level to 42. With his criminal history category at

III, the court calculated a guideline range of 360 months to life imprisonment. The

court imposed a sentence of 420 months’ imprisonment, with a 10-year term of

supervised release. This Court affirmed Stansel’s conviction and sentence on

direct appeal without a written opinion. United States v. Stansel, 74 F.3d 1253

(11th Cir. 1996).

       In 2004, Stansel, proceeding pro se, filed a motion to reduce his sentence

pursuant to Amendment 505 6 and § 3582(c)(2). He argued that Amendment 505

should be applied. Stansel argued that Amendment 505 would lower his base

offense level to 38 and a three-level adjustment for his initial acceptance of

responsibility would further lower his total offense to level 35 with a guideline

range of 210 to 262 months.7 The court denied Stansel’s § 3582(c)(2) motion. It

determined that, after applying Amendment 505 retroactively, Stansel’s base

offense level was 38, but a two-level enhancement for obstruction of justice


6
  Amendment 505 made “[a]t least 150 KG but less than 500 KG” a base offense level of 38,
while 500 kilograms to 1500 kilograms resulted in a base offense level of 40.
7
  The government argued that Stansel had miscalculated the effect of Amendment 505 on his
guideline range by (1) failing to apply the two-level enhancement for obstruction of justice, and
(2) assuming he would receive the previously denied three-level acceptance of responsibility
reduction.
                                                4
               Case: 18-10630       Date Filed: 08/29/2019     Page: 5 of 13


resulted in a total offense level of 40. With a total offense level of 40 and a

criminal history category of III, the guideline range remained at 360 months to life

imprisonment. It concluded that, while Stansel’s base offense level was lowered,

his guideline range remained the same and he thus was ineligible for a reduction.

       In 2017, Stansel filed a second pro se § 3582(c)(2) motion. He asserted that

the court did not have a basis for finding him responsible for 500 kilograms of

cocaine and insisted that 350 kilograms of cocaine was the correct amount. Using

this amount, he argued that, pursuant to Amendment 782,8 his new base offense

level was 36, his total offense level was 38, and his guideline range was 292 to 365

months’ imprisonment. He argued that the PSI reflected that he was unsure of the

specific quantity of drugs on his vessel, which held a total of only 350 kilograms,

and that the government failed to present evidence of the 500 kilograms at

sentencing despite his objection to the PSI. Stansel again argued that he was

eligible for a sentence reduction under Amendment 505 and requested that the

court reconsider its earlier denial of his first § 3582(c)(2) motion.

       The court denied Stansel’s second motion, determining that he was ineligible

for a reduction because his base offense level was 38 under Amendments 505 and




8
 Amendment 782 reduced by two levels the base offense levels that apply to most drug offenses.
Amendment 782 made “[a]t least 150 KG but less than 450 KG” a base level of 36.. U.S.S.G.
App. C, Amend. 782 (2014). Drug offenses involving “450 KG or more” resulted in a base
offense level of 38. Id.
                                              5
                Case: 18-10630        Date Filed: 08/29/2019        Page: 6 of 13


782, as he was accountable for 551 kilograms of cocaine.9 Thus, it concluded that

Amendment 782 did not lower his applicable guideline range because Amendment

782 imposed a base level offense of 38 for offenses involving more than 450

kilograms and Stansel admitted in his plea agreement that 500 kilograms were

involved in the offense.

       Stansel moved for reconsideration, which the court denied because it found

that Stansel was trying to reargue the merits of his § 3582(c)(2) motion.

       In 2018, Stansel, proceeding pro se, filed a motion for a sentence reduction,

pursuant to § 3582(c)(2) and Amendment 782. He asserted that the court

erroneously relied on his plea agreement and the PSI for the drug quantity, as it

was inaccurately reflected in both documents. He asserted that the government

failed to prove the 500-kilogram amount at sentencing, as the PSI noted that there

were only 10 bags containing cocaine and each bag could hold only 35 kilograms.

He argued that he did not have a reason to object to the 500-kilogram finding at

sentencing because any drug weight over 150 kilograms subjected him to the

maximum penalty possible; the exact quantity did not affect the calculation of his

guideline range prior to Amendment 782. He insisted that if he had known that the




9
  In this order and the 2018 order, the district court mistakenly stated that Stansel did not object
to the 551-kilogram finding. This is incorrect, as Stansel did object to the 551-kilogram amount
during sentencing. However, the record reflects that Stansel did not object to the 500-kilogram
finding during his sentencing.
                                                  6
                   Case: 18-10630   Date Filed: 08/29/2019   Page: 7 of 13


guideline would be changed to reduce the penalty for a drug offense involving less

than 450 kilograms, he would have challenged the drug quantity. U.S.S.G. App. C,

Amend. 782 (2014). He further argued that he had the right to a hearing on the

exact drug quantity amount and that, if the court found a more reliable drug

quantity, he would be eligible for relief under § 3582(c)(2) and Amendment 782.

Stansel believes his new guideline range would be 295 to 356 months’

imprisonment and requested that the court impose a reduced sentence of 360

months’ imprisonment.

          The district court denied Stansel’s motion. The court determined that his

motion was meritless, as the PSI held him accountable for 551 kilograms and he

did not object to that finding at sentencing. It also incorrectly noted that the

sentencing court had found him accountable for 551 kilograms of cocaine. 10 The

court concluded that he was not eligible for a sentence reduction because he had

been held accountable for more than 450-kilograms, so Amendment 782 did not

lower his guideline range. Stansel timely appealed.

                             II.    STANDARD OF REVIEW

           “We review de novo the district court’s conclusions about the scope of its

legal authority under § 3582(c)(2).” United States v. Colon, 707 F.3d 1255, 1258

(11th Cir. 2013).


10
     See infra note 9.
                                             7
              Case: 18-10630     Date Filed: 08/29/2019   Page: 8 of 13


                               III.   DISCUSSION

      Once it pronounces a sentence, a district court’s authority “to modify an

imprisonment sentence is narrowly limited by statute.” United States v. Phillips,

597 F.3d 1190, 1194–95 (11th Cir. 2010). A district court may modify a term of

imprisonment “in the case of a defendant who has been sentenced to a term of

imprisonment based on a sentencing range that has subsequently been lowered by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(2). In order for Stansel to be

eligible for a reduction under § 3582(c)(2), “the Sentencing Commission must

have amended the Sentencing Guidelines, . . . [the] amendment must have lowered

[his] sentencing range, and it must also be one that is listed in U.S.S.G. §

1B1.10(c).” United States v. Berry, 701 F.3d 374, 376 (11th Cir. 2012). However,

a court may not reduce a defendant’s sentence if the retroactive amendment would

not actually lower his guideline range. See U.S.S.G. § 1B1.10, comment. (n.1(A)).

      As noted above, the Sentencing Commission amended the Sentencing

Guidelines in 2014. That amendment, Amendment 782, reduced by two levels the

base offense levels that apply to most drug offenses under §§ 2D1.1 and 2D1.11.

U.S.S.G. App. C, Amend. 782 (2014). Pursuant to Amendment 782, the

Guidelines dictate that a defendant’s base offense level is 38 if he is responsible for

450 kilograms or more of cocaine, and it is 36 if he is responsible for 150 to 450




                                           8
             Case: 18-10630      Date Filed: 08/29/2019    Page: 9 of 13


kilograms of cocaine. U.S.S.G. § 2D1.1(c)(1), (2). Amendment 782 is listed in

§ 1B1.10(c), so it may serve as the basis for a sentence reduction. Id. § 1B1.10(c).

      It is clear that the quantity of cocaine is particularly relevant to Stansel’s

base offense calculation. So we first address Stansel’s argument that the

sentencing court erred in determining that he was accountable for 500 kilograms of

cocaine. Stansel argues that the 500 kilogram quantity was based on an imprecise

calculation in his plea agreement and the PSI. He argues that the only unobjected-

to factual finding from the PSI was that he was accountable for at least 150

kilograms of cocaine. Stansel insists that he had no reason to object to any

quantity beyond that at the time because it was the threshold for his base offense

level. He asserts that the sentencing court erroneously failed to inform him of the

significance of the drug quantity but that the difference between the 350 kilograms

of which there is evidence and the 500 kilograms for which he was erroneously

found responsible now deprives him of a sentence reduction.

      Unfortunately for Stansel, none of these arguments changes the fact that

Stansel both failed to object to the 500 kilograms in the sentencing court and

signed his plea agreement, stipulating to the 500-kilogram amount. When we

consider a motion for sentence reduction, our process is limited because “only the

amended guideline is changed. All other guideline application decisions made

during the original sentencing remain intact.” United States v. Vautier, 144 F.3d
9
              Case: 18-10630       Date Filed: 08/29/2019     Page: 10 of 13


756, 760 (11th Cir. 1998) (emphasis added). The course of events at Stansel’s

sentencing hearing is clear: the Presentence Investigation Report cited 551

kilograms of cocaine and Stansel objected to that amount. The sentencing court

considered Stansel’s objection and determined that “[e]verything else I’ve seen

indicates that it’s 500 kilograms. . . . I am going to find that the weight of the

cocaine involved in this case is 500 kilograms.” On June 22, 1994, Stansel signed

the plea agreement and, when doing so, was required to initial the Facts section,

which explicitly states: “a quantity of cocaine weighing approximately 500

kilograms was imported into the Middle District of Florida.” Thus, the 500-

kilogram amount became the stipulated amount.

       The factual determination of the court and Stansel’s own acceptance of the

stipulation via his signature on the plea agreement are binding here. Indeed, this

Court has previously acknowledged that, “it is unusual, for efficiency reasons if no

other, for trial courts to revisit factual findings. . . . [T]he district court is to leave

all of its previous factual decisions intact” when considering a motion for sentence

reduction. United States v. Cothran, 106 F.3d 1560, 1562–63 (11th Cir. 1997)

(quoting United States v. Adams, 104 F.3d 1028, 1030 (8th Cir. 1997)). Stansel

may not, decades later, raise factual objections that he did not deem worthy to raise

at the time simply because they are now beneficial. We find that the relevant

amount is 500 kilograms of cocaine.


                                             10
             Case: 18-10630     Date Filed: 08/29/2019    Page: 11 of 13


      We now turn to Stansel’s request for a sentence reduction under Amendment

782. During a § 3582(c)(2) proceeding, the court should recalculate the defendant’s

guideline range under the “amended guidelines, first determining a new base level

by substituting the amended guideline range for the originally applied guideline

range, and then using that new base level to determine what ultimate sentence it

would have imposed.” United States v. Bravo, 203 F.3d 778, 780 (11th Cir. 2000).

In doing so, the district court does not alter any “other guideline application

decisions made during the original sentencing.” Id. (quotation marks omitted).

Accordingly, “all original sentencing determinations remain unchanged with the

sole exception of the guideline range that has been amended since the original

sentencing.” Id. at 781. We may affirm the district court for any reason supported

by the record, even if the district court did not consider or rely on it. United States

v. Hall, 714 F.3d 1270, 1271 (11th Cir. 2013).

      As the government and Stansel both note, the district court improperly cited

to the 551-kilogram finding in the PSI. As discussed above, the sentencing court

held Stansel accountable for an exact quantity of 500 kilograms, and this Court

affirmed Stansel’s conviction and sentence on direct appeal. Here, although the

district court mistakenly stated that Stansel did not object to the 551-kilogram

finding, the record clearly reflects that Stansel did not object to the 500-kilogram




                                          11
             Case: 18-10630     Date Filed: 08/29/2019   Page: 12 of 13


finding during his sentencing. Thus, we apply the 500-kilogram amount to our

guideline range calculations.

      Using the 500-kilogram finding and applying Amendment 782 to Stansel’s

guideline range, his base offense level is lowered from 40 to 38. However, after

applying his 2-level enhancement for obstruction of justice, Stansel has a total

offense level of 40. U.S.S.G. App. C, Amend. 782 (2014); U.S.S.G. § 2D1.1(c)(1).

With a new total offense level of 40 and a criminal history category of III,

Stansel’s resulting guideline range remains 360 months’ to life imprisonment. See

Bravo, 203 F.3d at 780; U.S.S.G. Ch. 5, Pt. A (Sentencing Table). Consequently,

Stansel’s original guideline range remains unchanged after retroactively applying

Amendment 782. Ultimately, the district court’s mistake in citing the 551-kilogram

amount is irrelevant because Amendment 782 does not have the effect of lowering

his guideline range.

      “Where a retroactively applicable guideline amendment reduces a

defendant’s base offense level, but does not alter the sentencing range upon which

his or her sentence was based, § 3582(c)(2) does not authorize a reduction in

sentence.” United States v. Moore, 541 F.3d 1323, 1330 (11th Cir. 2008). The

district court properly determined that Stansel was not eligible for a sentence

reduction under § 3582(c)(2) because retroactively applying Amendment 782 to




                                         12
             Case: 18-10630      Date Filed: 08/29/2019   Page: 13 of 13


his sentence did not lower his applicable guideline range due to the sentencing

court’s drug quantity finding.

      Stansel’s sentence is AFFIRMED.




                                          13